   Case: 1:20-cv-05886 Document #: 35 Filed: 08/31/21 Page 1 of 19 PageID #:321




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

IELIOT JACKSON,                                 )
                                                )
                          Plaintiff,            )
                                                )
             v.                                 )        20 C 5886
                                                )
CITY OF CHICAGO, et al.,                        )        Judge Charles P. Kocoras
                                                )
                              Defendants.       )

                            MEMORANDUM OPINION

CHARLES P. KOCORAS, District Judge:

      This matter is before the Court on Defendant City of Chicago’s (“City”) Motion

to Dismiss [ECF No. 27] and the Motion to Dismiss filed by Defendants Clark Eichman,

Michael Santos, Peter Fleming, Charlie Person, Orlando Calvo, John Dal Ponte, and P.

Williams (collectively, the “Officer Defendants”) [ECF No. 20]. For the reasons set

forth below, the Court grants in part and denies in part the City’s Motion and denies the

Officer Defendants’ Motion.

                                   BACKGROUND

      For the purposes of these motions, the Court accepts as true the following facts

from the Complaint. Alam v. Miller Brewing Co., 709 F.3d 662, 665–66 (7th Cir. 2013).

All reasonable inferences are drawn in Jackson’s favor. League of Women Voters of

Chicago v. City of Chi., 757 F.3d 722, 724 (7th Cir. 2014). On June 24, 2009, Jackson

was arrested by Calvo and Dal Ponte for allegedly selling heroin to undercover Chicago
   Case: 1:20-cv-05886 Document #: 35 Filed: 08/31/21 Page 2 of 19 PageID #:322




Police Department (“CPD”) Officers Fleming and Eichman on four separate occasions:

June 4, June 11, June 13, and June 17, 2009. Jackson alleges Williams was also

involved in the arrest.

         Jackson denies selling drugs to anyone on the dates in question and claims there

was neither probable cause nor reasonable suspicion to believe Jackson sold drugs to

anyone on those dates. Jackson alleges that on May 30, 2009, Eichman had two separate

interactions with two individuals near the 4800 block of West Superior in Chicago: a

person on a BMX bicycle and Jackson. Jackson claims Eichman subsequently arranged

to purchase heroin from the individual on the BMX bicycle, and that transaction took

place on June 13, 2009. Jackson contends he was not involved in the heroin deal, but

Eichman identified Jackson as the person who sold the heroin. Jackson further alleges

that the actual heroin dealer, who Jackson identifies as Isaac Williams, was not part of

the photo lineup presented to Eichman when he identified Jackson. Jackson asserts the

Officer Defendants concealed the evidence that Isaac Williams was the actual heroin

dealer and fabricated evidence by allegedly falsely identifying Jackson in the photo

array.

         The Cook County State’s Attorney elected to try Jackson for the alleged June 13,

2009 heroin sale to Eichman. The trial took place from July 13, 2010 to July 14, 2010.

Jackson was convicted of Delivery of a Controlled Substance within 1,000 Feet of Real

Property Compromising a School contrary to 720 ILCS 570/407(b)(2) and was

sentenced to 13 years in prison. Jackson was released on parole on March 16, 2016.

                                             2
   Case: 1:20-cv-05886 Document #: 35 Filed: 08/31/21 Page 3 of 19 PageID #:323




On September 20, 2018, Jackson’s motion for a new trial was granted. The Cook

County State’s Attorney later gave formal notice on October 18, 2018, it would not

prosecute Jackson for the alleged June 13, 2009 heroin sale, and the case against

Jackson was dismissed nolle prosequi.

         Jackson filed his eight-count Complaint on October 2, 2020. Against the Officer

Defendants, the Complaint raises a number of claims under 42 U.S.C. § 1983, including

False Arrest (Count I); Due Process/Concealment of Exculpatory Evidence/Fabrication

of Evidence (Count II); Conspiracy (Count III); and Failure to Intervene (Count IV).

Against the City, Jackson pursues theories of liability under Monell v. Department of

Social Services of City of New York, 436 U.S. 658 (1978) (Counts V and VI), the state

law doctrine of respondeat superior (Count VII), and state law indemnification (Count

VIII).

         With respect to Jackson’s Monell claims, Jackson alleges the City’s policies and

customs were the moving force behind the misconduct alleged above by failing to

“adequately train, supervise, investigate, punish and discipline prior instances of similar

misconduct by CPD officers, leading CPD officers to believe their actions will never

be scrutinized and, in that way, directly encouraging future constitutional violations

such as those suffered by Mr. Jackson.” Jackson also asserts the alleged misconduct

detailed above was undertaken pursuant to the City’s policies and customs of “pursuing

convictions in reckless disregard of the truth by condoning CPD officers [sic]

concealing exculpatory evidence and fabricating evidence in drug cases.”

                                             3
   Case: 1:20-cv-05886 Document #: 35 Filed: 08/31/21 Page 4 of 19 PageID #:324




       The Officer Defendants move to dismiss Counts I and II on the basis those claims

are time-barred. The Officer Defendants also move to dismiss Counts III and IV

because, in the absence of viable underlying constitutional claims, Jackson’s derivative

constitutional claims for conspiracy and for failure to intervene necessarily fail.

       The City moves to dismiss Jackson’s Monell claims (Counts V and VI) and

vicarious liability claims (Counts VII and VIII). The City argues Jackson failed to

establish any well-settled custom or practice sufficient to demonstrate municipal

liability, and thus his Monell claims cannot stand. The City further contends Jackson

cannot establish any valid constitutional injury caused by the Officer Defendants,

thereby necessitating dismissal of Jackson’s respondeat superior and indemnification

claims.

                                 LEGAL STANDARD

       A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) “tests the

sufficiency of the complaint, not the merits of the case.” McReynolds v. Merrill Lynch

& Co., 694 F.3d 873, 878 (7th Cir. 2012). The allegations in the complaint must set

forth a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). A plaintiff need not provide detailed factual allegations,

but it must provide enough factual support to raise its right to relief above a speculative

level. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       A claim must be facially plausible, meaning that the pleadings must

“allow . . . the court to draw the reasonable inference that the defendant is liable for the

                                             4
     Case: 1:20-cv-05886 Document #: 35 Filed: 08/31/21 Page 5 of 19 PageID #:325




misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The claim must be

described “in sufficient detail to give the defendant ‘fair notice of what the . . . claim is

and the grounds upon which it rests.’”           E.E.O.C. v. Concentra Health Servs.,

Inc., 496 F.3d 773, 776 (7th Cir. 2007) (quoting Twombly, 550 U.S. at 555).

“[T]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements,” are insufficient to withstand a 12(b)(6) motion to dismiss.

Iqbal, 556 U.S. at 678.

                                      DISCUSSION

       With this framework in mind, the Court addresses Defendants’ Motions in turn.

I.     The Officer Defendants’ Motion to Dismiss

       To reiterate, the Officer Defendants move to dismiss Counts I through IV. The

Court begins its discussion with Count I.

       A. Count I: False Arrest

       The Officer Defendants argue Count I should be dismissed as time-barred. In

Illinois, the statute of limitations for Section 1983 claims is two years. Wallace v. Kato,

549 U.S. 384, 387 (2007). But while state law determines the length of the limitations

period for a Section 1983 claim, federal law determines the date of accrual of the cause

of actions. Id. at 388. Defendants rely on Wallace in support of their claim that the

statute of limitations on Jackson’s Fourth Amendment false arrest claim began to run

as soon as his arraignment and bond hearing took place. Wallace held that the two-year

statute of limitations on a false arrest claim begins to run “at the time the claimant

                                             5
    Case: 1:20-cv-05886 Document #: 35 Filed: 08/31/21 Page 6 of 19 PageID #:326




becomes detained pursuant to legal process,” such as when he “is bound over by a

magistrate or arraigned on charges.” 549 U.S. at 389, 397. In Manuel v. Joliet, 137 S.

Ct. 911, 918 (2017) (“Manuel I”), however, the Supreme Court held that wrongful

pretrial custody violates the Fourth Amendment “not only when it precedes, but also

when it follows, the start of legal process in a criminal case.”

        Jackson, for his part, relies on the Seventh Circuit’s ruling in Manuel v. City of

Joliet, Ill., 903 F.3d 667, 668–70 (7th Cir. 2018) (“Manuel II”), where the court held

that the wrong from an unlawful detention ends when the detention ends.1 It is

undisputed Jackson was released from custody on parole on March 16, 2016; however,

Jackson argues his Fourth Amendment claim would have necessarily impugned his

prosecution, urging the Court to conclude he could not have brought his claim until the

favorable termination of his proceedings, not his release from custody.

        In Heck v. Humphrey, 512 U.S. 477, 486-87 (1994), the Supreme Court held that

a Section 1983 claim for damages that “necessarily impl[ies] the invalidity of [the

plaintiff’s] conviction or imprisonment” does not accrue until that conviction or

sentence has been “reversed on direct appeal, expunged by executive order, declared

invalid by a state tribunal authorized to make such determination, or called into question

by a federal courts issuance of a writ of habeas corpus.” Heck thus instructs that when

a plaintiff seeks damages in a Section 1983 suit, the Court “must consider whether a



1
 Notably, the court only considered the wrong from an unlawful detention claim because the plaintiff did
not appeal the dismissal of the false arrest claim. 903 F.3d at 669–70.
                                                   6
   Case: 1:20-cv-05886 Document #: 35 Filed: 08/31/21 Page 7 of 19 PageID #:327




judgment in favor of the plaintiff would necessarily imply the invalidity of his

conviction or sentence; if it would, the complaint must be dismissed unless the plaintiff

can demonstrate that the conviction or sentence has already been invalidated.” Id. at

487.

       In McDonough v. Smith, 139 S. Ct. 2149, 2159 (2019), the Supreme Court

expanded the reach of the Heck bar, holding Heck applies not only to a challenge to an

extant criminal conviction or sentence, but also to a claim that “necessarily threatens to

impugn . . . the prosecution itself.” McDonough, 139 S. Ct. at 2159; see also Savory v.

Cannon, 947 F.3d 409, 417 (7th Cir. 2020) (“There is no logical way to reconcile those

claims with a valid conviction. Therefore, Heck supplies the rule for accrual of the

claim.”)

       The Seventh Circuit recently observed that Manuel II does not, on its own,

answer the question of whether a favorable termination of criminal proceedings is

necessary for a statute of limitations to accrue on a Fourth Amendment Claim. See

Smith v. City of Chi., 3 F.4th 332, 340 (7th Cir. 2021) (noting that in Manuel II, by the

time the plaintiff was released there was no prosecution his Section 1983 suit could

impugn and therefore nothing that could bring the Heck rule into play). In Smith, the

court explicitly held that “even when charges remain outstanding, a Fourth Amendment

claim for unlawful pretrial detention accrues upon the plaintiff’s release from detention,

and not upon the favorable termination of the charges against the plaintiff.” 3 F.4th at

339.

                                            7
   Case: 1:20-cv-05886 Document #: 35 Filed: 08/31/21 Page 8 of 19 PageID #:328




      Smith noted the distinction between a due process claim and a Fourth

Amendment claim: “[a] due process claim attacks the whole prosecution, while the

Fourth Amendment claim—whether about a search, arrest, or pretrial detention—can

sometimes be severed from the rest of the prosecution.” Id. at 339–40. “At bottom,”

the court said, “the Court in McDonough did not explicitly overrule Wallace’s holding

that a Fourth Amendment claim is not barred by Heck even if it could possibly affect a

future prosecution. We will not do so, either.” Id. at 340.

      In the Court’s view, however, Smith is distinguishable on its facts and does not

dictate the result in this case. In Smith, the Seventh Circuit pointed out the plaintiff’s

Fourth Amendment claim could be separated from the overall prosecution. Id. at 339.

The allegedly fabricated evidence in the plaintiff’s case was not used at his trial, and

therefore “Heck would not require a court to bar Smith’s claim if he had brought it

immediately upon his release on bond.” Id. In contrast, Jackson’s conviction is

inextricably tied up in his Fourth Amendment claim.

      The Court finds persuasive Judge Feinerman’s analysis in Culp v. Flores, 454 F.

Supp. 3d 764 (N.D. Ill. 2020). In Culp, the plaintiff’s Fourth Amendment claim alleged

that the plaintiff committed no crime, that the defendants did not have any reason to

believe the plaintiff violated any law, and that the defendants “based the arrest,

detention and/or prosecution of [the plaintiff] on their false allegations, testimony and

fabricated police reports.” 454 F. Supp. 3d at 768. These allegations are akin to those

presented in this case.

                                            8
   Case: 1:20-cv-05886 Document #: 35 Filed: 08/31/21 Page 9 of 19 PageID #:329




       Citing Savory v. Cannon, 947 F.3d 409 (7th Cir. 2020), and Sanders v. St. Joseph

Cnty., 806 F. App’x 401 (7th Cir. 2020), Judge Feinerman concluded that success on

the plaintiff’s Fourth Amendment claim “would be incompatible with a conviction on

the charges for which Culp was arrested, detained, and prosecuted,” and therefore “there

is no logical way to reconcile the claim with a valid conviction.” Culp, 454 F. Supp 3d

at 768–69 (quoting Savory, 947 F.3d at 417) (cleaned up). Consequently, because—

due to the nature of the plaintiff’s Fourth Amendment claim—a finding the plaintiff’s

detention in jail was unconstitutional would imply the invalidity of the charges brought

against him, Heck barred the plaintiff’s claim until the charges against him were

dismissed. Id.

       So too, here. Any legal challenge to Jackson’s Fourth Amendment claim “would

have automatically implicated the validity of [Jackson’s] criminal convictions because

both injuries are premised on the same set of facts.” See Serrano v. Guevara, 2020 WL

3000284, at *18 (N.D. Ill. 2020). Accordingly, the statute of limitations on Jackson’s

Fourth Amendment claim did not begin to run until the criminal proceedings terminated

in his favor.

       But when did that occur in this case? Defendants advocate for September 20,

2018, the date Jackson’s motion for a new trial was granted following an appeal process.

Jackson, on the other hand, asserts his claim accrued on October 18, 2018, the date the

circuit court issued a disposition of nolle prosequi. The Court agrees with Jackson.



                                           9
    Case: 1:20-cv-05886 Document #: 35 Filed: 08/31/21 Page 10 of 19 PageID #:330




        Defendants rely principally on Johnson v. Winstead, 900 F.3d 428 (7th Cir.

2018), in support of their position.               Johnson, however, pre-dates McDonough.

McDonough held that Heck barred a plaintiff whose first trial ended in a mistrial, and

who was then retried and acquitted, from bringing a fabricated evidence claim until “the

underlying criminal proceedings ha[d] resolved in [his] favor,” meaning until his

acquittal—which in turn means that the claim did not accrue until that time. 139 S. Ct.

at 2156. In the Court’s view, prevailing on a motion for a new trial does not complete

the story. Jackson was still subject to pending charges; the case against him was not

conclusively terminated. Accordingly, Jackson’s claim did not accrue until the entry of

the nolle prosequi disposition, at which time the criminal proceedings were fully

terminated.2 See Savory v. Cannon, 2021 WL 1209129, at *4 (N.D. Ill. 2021) (“It

follows that Savory’s Fifth Amendment coerced confession claim accrued only once,

when he received his pardon, because only then did the criminal proceedings fully

resolve in his favor.”). Therefore, the Officer Defendants’ Motion to Dismiss Count I

is denied.




2
  Although not raised by Defendants, the Court notes that at this stage of the litigation, the Court cannot
find a fixed rule about whether nolle prosequi definitively constitutes termination in Jackson’s favor.
Rather, the circumstances under which the State withdraws the criminal proceedings are significant. See
Simenson v. City of Joliet, 2019 WL 3716868, at *8 (N.D. Ill. 2019). Hence, at least for now, Jackson
adequately alleges the prosecution was terminated in his favor because absent discovery we do not know
the exact circumstances. More granularly, based on Jackson’s Complaint, it is possible to infer the charges
were resolved in favor of Jackson for reasons indicative of his innocence as opposed to other reasons like
an agreement or compromise, misconduct to prevent trial, mercy requested or accepted, the institution of
new criminal proceedings, or the impracticability of bringing the accused to trial. See Simenson, 2019 WL
3716868, at *8; Harris v. Wainscott, 2019 WL 1995270, at *3 (N.D. Ill. 2019).
                                                   10
      Case: 1:20-cv-05886 Document #: 35 Filed: 08/31/21 Page 11 of 19 PageID #:331




         B. Count II: Due Process/Fair Trial

         The parties do not appear to dispute that the statute of limitations on Jackson’s

Due Process claim began to run at the time the criminal proceedings were terminated

in Jackson’s favor.      Given the Court’s conclusion regarding the nolle prosequi

disposition, the Officer Defendants’ Motion to Dismiss Count II is also denied.

         C. Count III and Count IV

         The Officer Defendants also move to dismiss Count III and Count IV on the basis

there is no viable underlying constitutional claim. Having found Jackson has stated

viable Section 1983 claims in Counts I and II, the Court denies the Officer Defendants’

Motion to Dismiss as to Counts III and IV.

II.      The City of Chicago’s Motion to Dismiss

         To establish the City’s liability for a Section 1983 claim under the Monell

doctrine, Jackson must show: (1) a violation of his constitutional rights; (2) an injury;

and (3) that the injury and violation of rights was directly caused by the City’s own

action or inaction. Bd. of Comm’rs of Bryan Cnty., Okla. v. Brown, 520 U.S. 397, 404

(1997). Jackson must establish that “through its deliberate conduct, the municipality

was the ‘moving force’ behind the injury alleged. That is, [Jackson] must show that the

municipal action was taken with the requisite degree of culpability and must

demonstrate a direct causal link between the municipal action and the depravation of

federal rights.” Id. Jackson can establish such a causal link in one of three ways, by

showing:

                                            11
   Case: 1:20-cv-05886 Document #: 35 Filed: 08/31/21 Page 12 of 19 PageID #:332




      (1) the City had an express policy that, when enforced, causes a
      constitutional deprivation; (2) the City had a widespread practice that,
      although not authorized by written law or express municipal policy, is so
      permanent and well settled as to constitute a custom or usage within the
      force of law; or (3) plaintiff’s constitutional injury was caused by a person
      with final policymaking authority.

McCormick v. City of Chi., 230 F.3d 319, 324 (7th Cir. 2000). In establishing the

existence of such a policy or practice, it is insufficient to “splatter-paint a picture of

scattered violations” through “collateral accusations of marginally related incidents.”

Carter v. Morris, 164 F.3d 215, 218-19 (4th Cir. 1999). A court should carefully

consider Monell allegations to ensure a plaintiff is not “provid[ing] merely boilerplate

Monell allegations in order to proceed to discovery in the hope of turning up evidence

to support his accusation.” Kowalski v. Cnty. of DuPage, 2013 WL 4027049, at *2

(N.D. Ill. 2013) (Kocoras, J.).

      A. Count V: Failure to Train, Supervise, and Discipline

      Jackson alleges the City’s training program was not adequate to train CPD

supervisors and officers to properly handle recurring situations; the City failed to

adequately supervise and discipline CPD officers; and the City’s “policymakers knew

it was highly predictable that exculpatory evidence would be concealed, evidence

would be fabricated, and false arrests would occur . . . because there was a pattern of

similar constitutional violations and because it was highly predictable even without a

pattern of similar constitutional violations.” Dkt. # 1, ¶ 144.




                                           12
   Case: 1:20-cv-05886 Document #: 35 Filed: 08/31/21 Page 13 of 19 PageID #:333




       A claim based upon a failure to train or supervise a police force can be

established with evidence of either “a failure to provide adequate training in light of

foreseeable consequences” or a “failure to act in response to repeated complaints of

constitutional violations by its officers.” See, e.g., Somberger v. City of Knoxville, 434

F.3d 1006, 1029–30 (7th Cir. 2006). A plaintiff pleading a claim premised on a failure

to train an officer must meet a high threshold to establish the claim because “[a]

municipality’s culpability for a deprivation of rights is at its most tenuous where a claim

turns on a failure to train.” Connick v. Thompson, 563 U.S. 51, 61 (2011); see also

Jones v. Hunt, 2020 WL 814912, at *3 (N.D. Ill. 2020). “A municipality’s failure to

train its employees in a relevant respect must amount to deliberate indifference to the

rights of persons with whom the [untrained employees] come into contact. Only then

can such a shortcoming be properly thought of as a city policy or custom that is

actionable under [Section] 1983.” Connick, 563 U.S. at 61 (cleaned up).

       The City argues Jackson makes no connection with the alleged lack of training

or supervision and his alleged constitutional injuries. More specifically, the City

complains Jackson did not allege the City failed to train its officers with respect to the

use of photo arrays or even with respect to concealing or fabricating evidence. The City

asserts Jackson’s allegations that various reports and individuals have recognized the

City has failed to hold officers accountable for general misconduct are insufficient to

connect Jackson’s alleged constitutional injuries to any failure to train, supervise, or

discipline.

                                            13
   Case: 1:20-cv-05886 Document #: 35 Filed: 08/31/21 Page 14 of 19 PageID #:334




       Jackson attempts to establish the existence of a widespread custom or practice

primarily by relying on the findings of a U.S. Department of Justice (“DOJ”) report,

which include: the City has deficient accountability systems which contribute to the

pattern or practice of CPD officer misconduct; the City fails to adequately train

investigators to investigate CPD officer misconduct; a “code of silence” exists within

the CPD, where CPD officers do not report the misconduct of fellow officers and/or lie

about the misconduct of fellow officers; the City’s system of discipline for officer

misconduct lacks integrity and does not deter misconduct; CPD does not provide its

officers and supervisors with adequate training; and CPD supervisors are not held

accountable for failing to report CPD officer misconduct. Dkt. # 1, ¶¶ 89–98.

       Jackson also alleges the City’s policymakers have long been aware of the

inadequacies in training, supervision, and discipline, yet have failed to take actions to

remedy the problems (id. ¶¶ 76, 79); and there has been acknowledgement by City and

other prominent officials of the “code of silence” within the CPD that encourages cover-

ups of police misconduct (id. ¶¶ 88, 107). Jackson further points to the case of Obrycka

v. City of Chicago, No. 07-cv-2372, where a jury found as of February 2007 “the City

[of Chicago] had a widespread custom and/or practice of failing to investigate and/or

discipline its officers and/or code of silence.” Id. ¶ 87.

       The Court concludes Jackson has failed to plead a Monell claim for failure to

train or supervise. To adequately allege a Monell claim, Jackson cannot merely

generally allege the City broadly had a policy that led to officer misconduct—he must

                                            14
    Case: 1:20-cv-05886 Document #: 35 Filed: 08/31/21 Page 15 of 19 PageID #:335




allege some factual details about the nature of the policy and how that policy led to his

alleged constitutional deprivation. See Carmona v. City of Chi. (“Carmona I”), 2018

WL 306664, at *3 (N.D. Ill. 2018) (St. Eve, J.). For example, nowhere does Jackson

allege what specific, relevant training was lacking. See Foy v. City of Chi., 2016 WL

2770880, at *9 (N.D. Ill. 2016) (rejecting a Monell claim based on failure to train

allegations because the allegations were boilerplate, failed to “articulate what specific

training was lacking,” and failed to support the inference the alleged lack of training

caused the plaintiff’s constitutional depravation 3); see also Hardy v. Wexford Health

Sources, Inc., 2015 WL 1593597, at *14 (N.D. Ill. 2015) (“Absent allegations of what

training [ ] was lacking and how that deficiency impacted [the plaintiff’s] health or that

of his fellow inmates, [the plaintiff] has failed to state a claim for deliberate indifference

due to a failure to train.”).

        Further, Jackson’s broad citation to the general findings of the DOJ Report,

“without any allegations connecting the report findings to the misconduct alleged in his

Complaint, is insufficient to support his Monell claim.” Carmona I, 2018 WL 306664,

at *3. Simply put, “[t]he DOJ report certainly identifies serious shortcomings in the

CPD’s supervisory systems, but the Court cannot countenance it as a mast key to unlock

discovery’s door for any Monell claim against the City, no matter how scantily the




3
  Foy also rejected the plaintiff’s boilerplate failure to discipline allegations, explaining that the plaintiff
“never articulate[d] what the City’s actual practice is for disciplining officers that engage the misconduct
that allegedly occurred.” 2016 WL 2770880, at *9.
                                                      15
  Case: 1:20-cv-05886 Document #: 35 Filed: 08/31/21 Page 16 of 19 PageID #:336




plaintiff connects his claim to the report’s findings.”      Carmona v. City of Chi.

(“Carmona II”), 2018 WL 1468995, at *3 (N.D. Ill. 2018) (St. Eve, J.).

      The allegations contained in Count V are “in no way tailored to identify

particular police training procedures or policies.” Armour v. Country Club Hills, 2014

WL 63850, at *7 (N.D. Ill. 2014). Indeed, the scope of the discovery relevant to his

claims, if allowed to proceed, would be “boundless.” See id. (“The problem with

Armour’s allegations is that they encompass virtually all the activities of a police

department and every contact it has with the public. Armour has lumped together [a]

myriad of ‘customs’ and ‘policies,’ and the scope of the discovery relevant to his claims

is boundless.”). To the extent Count V attempts to state Monell claims for a failure to

train or supervise, those claims are dismissed, but without prejudice.

      The failure to discipline claim, however, is a closer call. In addition to the

findings from the DOJ report, Jackson alleges that over 99% of the time when a citizen

complains about civil rights violations by CPD officers, the City sides with the officer

and finds no violation. Dkt. # 1, ¶ 81. In 2005, only 5 of at least 1,592 civil rights

complaints were sustained. Id. ¶ 82. And in 2006, only 12 out of at least 1,492 were

sustained. Id. ¶ 83. Less than four percent of complaints against CPD officers were

sustained from 2011 to 2012. Id. ¶ 84.

      These statistics, taken as true for purposes of this Motion and coupled with

Jackson’s other allegations, lend credence to Jackson’s claims of a widespread policy

of failure to discipline. See, e.g., Baskins v. Gilmore, 2018 WL 4699847, at *8 (N.D.

                                           16
   Case: 1:20-cv-05886 Document #: 35 Filed: 08/31/21 Page 17 of 19 PageID #:337




Ill. 2018); Maglaya v. Kumiga, 2015 WL 4624884, at *5 (N.D. Ill. 2015) (“Plaintiffs’

claims that the City refuses to discipline officers for engaging in misconduct and that

police officers operate under a code of silence, in combination, allow for a plausible

inference that these practices emboldened Defendant officers to illegally seize

Plaintiffs’ dog in violation of the Fourth Amendment.”); Sassak v. City of Park Ridge,

431 F. Supp. 2d 810, 816 (N.D. Ill. 2006) (“A failure-to-train or -discipline allegation

often supports a finding of municipal liability because a policy of condoning abuse may

embolden a municipal employee and facilitate further abusive acts.”); Obrycka v. City

of Chi., 913 F. Supp. 2d 598, 604 (N.D. Ill 2012) (discussing jury’s finding that a code

of silence and/or policy of failing to discipline officers was the moving force behind

off-duty officer’s beating of plaintiff in violation of her right to bodily integrity). Read

in the light most favorable to Jackson, the Court finds Jackson has adequately stated a

Monell claim for failure to discipline in Count V.

       B. Count VI: Condonement of Concealing Exculpatory Evidence;
          Fabrication of Evidence

       Jackson’s Monell claim pertaining to the concealment of exculpatory evidence

and the fabrication of evidence incorporates the previous allegations and adds a few

more. More specifically, Jackson alleges that since 1986, there have been more than

100 cases where CPD officers fabricated evidence and/or concealed exculpatory

evidence to cause the false arrest and subsequent convictions of innocent individuals.

Dkt. # 1, ¶ 108. Jackson also points to numerous 2019 civil rights actions brought by


                                            17
   Case: 1:20-cv-05886 Document #: 35 Filed: 08/31/21 Page 18 of 19 PageID #:338




various plaintiffs against former CPD Sergeant Ronald Watts and other CPD members

for concealing and fabricating evidence in drug cases (the “Watts actions”), as well as

a 2020 civil rights action brought against the City and several CPD members alleging a

long-standing pattern of CPD officers fabricating evidence, concealing exculpatory

evidence, and conducting false arrests (the “Cruz action”). Id. ¶¶ 102, 106. Jackson

alleges the City knew CPD officers engaged in a pattern of concealing and fabricating

evidence in drug cases (facilitated by the “code of silence”) yet took no action to prevent

CPD officers from engaging in such practices. Id. ¶¶ 103–04.

      While further information would be beneficial, the Court finds that, viewing the

Complaint as a whole and in the light most favorable to Jackson, Jackson has pled

sufficient facts to nudge his “claims across the line from conceivable to plausible.”

Twombly, 550 U.S. at 570; see also, e.g., Treadwell v. Salgado, 2021 WL 3129290

(N.D. Ill. 2021). Therefore, the City’s Motion to Dismiss Count VI is denied.

      C. Counts VII and VIII: Respondeat Superior and Indemnification

      Finally, the City moves to dismiss Counts VII and VIII on the basis that

Jackson’s claims against the Officer Defendants are untimely or otherwise improper

and subject to dismissal, and therefore there is no basis to impose vicarious liability on

the City. However, given the Court’s conclusions above with respect to the claims

against the Officer Defendants, dismissal of Counts VII and VIII is unwarranted. The

City’s Motion to Dismiss with respect to Counts VII and VIII is denied.



                                            18
  Case: 1:20-cv-05886 Document #: 35 Filed: 08/31/21 Page 19 of 19 PageID #:339




                                  CONCLUSION

      For the foregoing reasons, the Officer Defendants’ Motion to Dismiss [ECF No.

20] is denied, and the City’s Motion to Dismiss [ECF No. 27] is granted in part and

denied in part as set forth above. Status is set for 9/30/2021 at 10:50 a.m. It is so

ordered.

Dated: 8/21/2021
                                              ________________________________
                                              Charles P. Kocoras
                                              United States District Judge




                                         19
